MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jul 24 2018, 10:27 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT-                                   ATTORNEYS FOR APPELLEE
FATHER                                                    Curtis T. Hill, Jr.
Rebecca L. Gray                                           Attorney General of Indiana
The Law Offices of Rebecca Gray, LLC
Carmel, Indiana                                           David E. Corey
                                                          Deputy Attorney General
ATTORNEY FOR APPELLANT-                                   Indianapolis, Indiana
MOTHER
Cara Schaefer Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 24, 2018
of the Parent-Child Relationship                          Court of Appeals Case No.
of S.L., A.E., and D.E.;                                  18A-JT-261
C.E. (Father) and M.L.                                    Appeal from the Shelby Superior
(Mother),                                                 Court
                                                          The Honorable R. Kent Apsley,
Appellants-Respondents,
                                                          Judge
        v.                                                Trial Court Cause No.
                                                          73D01-1705-JT-4
                                                          73D01-1705-JT-5
Indiana Department of Child
                                                          73D01-1705-JT-6
Services,



Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018                   Page 1 of 21
      Appellee-Petitioner.




      Najam, Judge.


                                             Statement of the Case
[1]   C.E. (“Father”) and M.L. (“Mother”) (collectively “Parents”) appeal the trial

      court’s termination of their parental rights over their minor children A.E. and

      D.E., and Mother also appeals the termination of her parental rights over her

      minor child by another father, S.L.1 Parents present the following issues for our

      review:


                 1.        Whether the trial court erred when it concluded that the
                           Indian Child Welfare Act does not apply to this
                           proceeding.

                 2.        Whether the State presented sufficient evidence to support
                           the termination of Father’s parental rights.


[2]   We affirm.




      1
          S.L.’s father, S.B., does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018    Page 2 of 21
                                   Facts and Procedural History
[3]   Mother gave birth to S.L. on October 5, 2011. Thereafter, Mother met and

      married Father, and they had two children together, A.E. and D.E., born in

      2013 and 2015, respectively.2 At some point prior to D.E.’s birth, Father, a

      foreign national, left the United States to live in Spain, but he remained married

      to Mother.


[4]   On July 1, 2015, Mother sought emergency medical treatment because she

      “believed herself and [the C]hildren [to be] covered with bedbugs.” Appellants’

      App. Vol. 2 at 64. After health care providers determined that Mother and the

      Children were not covered in bedbugs and were medically fine, Mother

      continued to insist that “bedbugs were crawling all over her and [the

      C]hildren.” Id. Accordingly, the Indiana Department of Child Services

      (“DCS”) took emergency custody of the Children and placed them in foster

      care. Thereafter, DCS filed petitions alleging that the Children were children in

      need of services (“CHINS”), and the trial court found the Children to be

      CHINS by order dated February 12, 2016. After Parents failed to fully comply

      with services, on May 1, 2017, DCS filed petitions to terminate their parental

      rights over A.E. and D.E., as well as a petition to terminate Mother’s parental

      rights over S.L.




      2
        For ease of discussion, we will refer to the three children, collectively, as “the Children.” We will also,
      however, refer to A.E. and D.E. as “the Children” where our discussion is relevant only to them, as will be
      obvious from the context.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018                       Page 3 of 21
[5]   Following a hearing, the trial court granted the petitions on December 26, 2017.

      In support of its order, the trial court entered the following findings and

      conclusions:


              9. Father . . . is a foreign national, educated from middle school
              through high school in the United States, but due to a violation
              of the United States law cannot return to the United States at this
              time or for the next seven and one-half (7 ½) years. He continues
              to be married to [M]other. . . .

              10. Father . . . had left the United States prior to the beginning of
              the CHINS cases concerning [the C]hildren, and [he] is currently
              in Spain with no current possibility for return to the United
              States.

                                                       ***

              12. All three [C]hildren were in the custody and control of
              [M]other . . . on July l, 2015[,] and were removed by DCS
              without court order on an emergency basis. A hearing was
              timely held on July 2, 2015. The Court found that the emergency
              removal and detention was necessary to protect the [C]hildren.
              The Court further found that on July l, 2015[,] [M]other . . . was
              hysterical and believed herself and her [C]hildren were covered
              with bedbugs. She believed one of her children had a seizure due
              to the bedbugs digging into his skin and that the child had
              stopped breathing. When medics arrived the child was pink,
              warm and dry. No bedbugs or evidence of bedbugs was
              observed. Mother and the [C]hildren were examined at W.S.
              Major Hospital. There were no bite marks or any evidence of
              bedbugs. Mother stated that she was not crazy and continued to
              state that bedbugs were crawling all over her and her [C]hildren.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 4 of 21
        13. All three [C]hildren were detained by Court Order at the
        hearing held on July 2, 2015, [and they were] placed in foster
        care[,] where they remain.

        14. Mother appeared with counsel on September 24, 2015[,] and
        admitted that her [C]hildren were CHINS.

        15. The Court held a Dispositional Hearing on February 11,
        2016[,] and issued a written order on February 12, 2016.

        16. As a part of the Dispositional Order, [M]other was ordered
        to inpatient drug treatment and to contact her Family Case
        Manager every week.

        17. Mother resisted all help from DCS and failed to visit [the
        C]hildren.

        18. DCS attempted to provide visitation with the [C]hildren and
        [M]other from the day the [C]hildren were detained.

        19. DCS provided transportation for [M]other to visit [the
        C]hildren, however [M]other repeatedly failed to visit [the
        C]hildren.

        20. Father . . . remained married to [M]other and communicated
        with her by phone after his [C]hildren were detained.

        21. Father . . . called the Family Case Manager on August 6,
        2015[,] and again on August 7, 2015, asserting he was the father
        of two of the children. DCS asked him to confirm his identity
        and relationship with the children. In his conversation with the
        Case Manager, he was told of the next court date and he
        informed the Case Manager that his lawyer would be
        representing him at the hearing.




Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 5 of 21
        22. Father . . . did attempt to send a [facsimile] to DCS with his
        identifying information, however, the photograph of his
        ID/passport was illegible.

        23. As of February 8, 2016, neither DCS nor the Court had any
        additional information concerning either father [S.B. or C.E.]
        and the Court authorized service on the fathers by publication.

        24. Fathers, [S.B. and C.E.], were defaulted at a hearing held
        May 12, 2016.

                                       ***
        27. As of September 8, 2016, over a year since the [C]hildren
        were detained, [M]other had failed to participate in services.
        Mother, however at that time was in jail on an unrelated criminal
        matter and substance abuse treatment was provided to her while
        in jail and DCS arranged for inpatient treatment upon her
        release.

        28. The DCS Family Case Manager drove [Mother] to her
        inpatient treatment program and [M]other did complete the
        program. However, [M]other failed to attend the first meeting
        after her release. Mother also tested positive for
        methamphetamine upon her release from inpatient treatment and
        promptly relapsed.

        29. Services offered to [Mother] included:

        a. Take Back Control (substance abuse);
        b. Gallahue Community Mental Health Center;
        c. Home-based case management;
        d. Physical health/disease testing:
        e. Three (3) referrals to in-patient substance abuse treatment,
        including Volunteers of America and Wheeler Mission;
        f. Visitation services; and
        g. Home-based services (including employment, housing).


Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 6 of 21
        30. Mother showed little interest in any services including
        visiting [the C]hildren since the beginning of the case. By the
        time of the termination hearing, [M]other had not visited [the
        C]hildren for [more than] a year. Service providers made
        multiple efforts to facilitate [M]other’s visitation, including
        arrangements to pick up both [M]other and the [C]hildren and
        take them wherever [M]other wanted to go. When [Mother]
        would fail to be where she was supposed to be for pick up, the
        [C]hildren would become upset, screaming and crying. Providers
        attempted a “Visitation Contract,” [and] they made up a
        visitation calendar. After twenty-three (23) missed visits,
        [Mother’s] visitation ended.

        31. [A.E. and D.E.] have spent the majority of their lives in
        foster care. Their CHINS cases have been going on for the
        majority of their young lives.

        32. [A.E. and D.E.] no longer have any emotional attachment to
        their biological parents and view the foster placement as their
        parents. The older sibling, [A.E.], has no recollection of either of
        her biological parents. The younger child, [D.E.], has never
        met his biological father.

        33. [S.L.] has now been in foster care for a third of her life.

                                                 ***

        36. Father . . . voluntarily left the country prior to the birth of his
        child[ D.E.] and has had no consistent contact with either of his
        [C]hildren since. When [Father] left the United States[,] the
        pregnant [Mother] and [S.L. and A.E.] could have gone with
        him, but all stayed behind. Since leaving the United States,
        [Father] has undertaken no legal or other action to attempt to
        reunite with his family. [Father] is not eligible to reenter the
        United States of America for seven and one-half (7 ½) more
        years.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 7 of 21
        37. Father . . . had actual knowledge that his [C]hildren had
        been detained by DCS and called DCS in August 2015 and
        informed DCS he would be appearing by counsel. However, he
        didn’t appear by counsel until March l7, 2017.

        38. Counsel for [F]ather . . . then withdrew several months later
        on July 12, 2017.

        39. Father . . . notified the Court at a hearing held July 17,
        2017[,] that he would be rehiring counsel. [Father]’s prior
        counsel did not reenter his appearance.

        40. Despite evidence that [F]ather . . . and his family are
        financially well-off, [Father] never did hire counsel. The Court,
        sua sponte, appointed counsel at public expense to protect
        [Father]’s interest.

        41. Despite this Court’s order in the CHINS case that he have
        weekly contact with DCS,[3] Father . . . has failed to stay in
        contact with the CASA or his Family Case Manager.

                                                  ***

        43. Since the filing of the underlying CHINS case, [Father] has
        not communicated with [the C]hildren. No letter, no birthday or
        Christmas cards. [Father’s] mother has on occasion expressed an
        interest in being involved in the [C]hildren’s lives. The Court
        allowed the paternal grandmother to intervene in the underlying
        CHINS cases. Nevertheless, other than a visit, no substantial
        steps have been taken to become actively involved with the
        [C]hildren.




3
  Father notes, and DCS concedes, that the trial court did not order him to maintain weekly contact with
DCS. But Father does not contend that this error requires reversal. We address below Father’s general
contentions regarding his contact with DCS.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018                    Page 8 of 21
        44. On July 1, 2015, when these [C]hildren were detained,

        a. Mother . . . was unable to provide the [C]hildren with the
        necessities of life and supervision due to her use of illegal drugs.

                                                 ***

        c. Father . . . had been out of the country prior to the birth of his
        youngest child and was unable to return due to his violation of
        his visa.

        Two and one-half years later the situation remains virtually
        unchanged.

        45. This matter was set for fact-finding hearing on the combined
        petitions for termination of parental rights on October 26, 2017.
        Mother . . . had actual notice of the termination hearing, but
        failed to show up for the hearing. The Court made arrangements
        for both fathers to appear telephonically for the hearing. . . .
        Father [C.E.] was present for a period of time telephonically, but
        the call “timed out” at some point. The Court set the matter for
        further hearing on the petitions to terminate the parental rights of
        [both fathers] in order to allow the fathers a fair opportunity to
        further participate and offer additional evidence and testimony.
        Sometime prior to the hearing Mother’s counsel was able to
        locate [Mother] and managed to get her to the second hearing.
        [Both f]athers . . . did . . . participate in the November 14th
        hearing by telephone.

        46. Despite not appearing for the original fact-finding hearing,
        the Court allowed Mother . . . to testify. For the first time in the
        history of any of the Termination of Parental Rights cases or the
        underlying [CHINS] cases, [M]other stated that she “recently
        learned from my grandmother I have Indian heritage . . .
        Cherokee . . . .” She testified she was not involved in any Native
        American tribe or tribal activity.


Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018    Page 9 of 21
        47. The foster parents testified that they intend to adopt all three
        [C]hildren as the permanency plan for the children.

        48. The [C]hildren’s Court Appointed Special Advocate
        [(“CASA”)] testified that termination of parental rights and
        adoption by the foster parents is in the best interest of the
        [C]hildren. Further, [sic] that none of the parents have a
        significant relationship with their children. The [C]hildren are
        strongly bonded with their foster family.

        CONCLUSIONS OF LAW

                                                 ***

        3. The Indian Child Welfare Act defines an “Indian child” as
        “any unmarried person who is under age eighteen and is either
        (1) a member of an Indian tribe or (2) is eligible for membership
        in an Indian tribe and is the biological child of a member of an
        Indian tribe.” (25 U.S.C. § 1903). Under federal law, individual
        tribes have the right to determine eligibility, membership, or
        both. However, in order for ICWA to apply, the child must be
        a member of, or eligible for membership in, a federally
        recognized tribe. The child must be either: (1) a member of an
        Indian tribe; or (2) eligible for membership AND is the
        biological child of a member of a tribe.

        a. No tribal membership documents, evidence of tribal
        membership or membership eligibility was introduced.

        b. The Indian Child Welfare Act has not [sic] applicability to this
        cause.

        4. The minor [C]hildren have been removed from Mother for at
        least six (6) months under the dispositional decree.

        5. The minor children have been removed from Mother and
        their respective Fathers and have been under the supervision of

Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 10 of 21
        the DCS for at least fifteen (15) of the most recent twenty-two
        (22) months at the time that DCS filed its Verified Petition for
        Involuntary Termination of Parental Rights.

        6. There is a reasonable probability that the conditions that
        resulted in the minor children’s removal will not be remedied.

        7. The parents of these children are either unable or unwilling to
        meet their responsibilities as parents.

        8. The minor children are not required to wait indefinitely for
        their parents to take some substantial step toward becoming a
        responsible parent. The children should not be required to wait
        any longer to enjoy the permanency that is essential to their
        development and overall well-being.

        9. There is a reasonable probability that the reasons for
        placement outside the home of Mother and [both] Fathers will
        not be remedied.

        10. There is a reasonable probability that the continuation of the
        parent-child relationship[s] poses a threat to the well-being of the
        minor children.

        11. Termination of the parent child relationship[s] is in the best
        interests of the minor children.

        12. DCS has a satisfactory plan for the care and treatment of the
        minor children, which is adoption by their current placement.

        13. If any of the foregoing Conclusions of Law should be more
        properly denominated as Findings of Fact, then they are so
        denominated.

        JUDGMENT



Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 11 of 21
              IT IS THEREFORE ORDERED, ADJUDGED AND
              DECREED: That DCS’ petition for termination of Mother’s
              parental rights is granted; and that the parent-child
              relationship[s] between the [C]hildren . . . and their Mother . . . is
              hereby terminated.

              IT IS THEREFORE ORDERED, ADJUDGED AND
              DECREED: That DCS’ petition for termination of
              Father[’s] . . . parental rights is granted; and that the parent-child
              relationship[s] between [A.E. and D.E.] and their Father, [C.E.]
              is hereby terminated. . . .


      Id. at 63-70. This appeal ensued.


                                      Discussion and Decision
                                 Issue One: Indian Child Welfare Act

[6]   Mother’s sole contention on appeal is that “the termination order is invalid and

      should be reversed” because “the court failed to comply with the notice

      requirement of the Indian Child Welfare Act.” Appellant Mother’s Br. at 7-8.

      In particular, Mother maintains that,


              [o]nce [she] testified that she had discovered information that
              Children may be of Indian ancestry, the court had “reason to
              know” Children were of Indian ancestry and was required [under
              federal law] . . . to ensure that DCS undertook due diligence to
              determine whether in fact the Children were eligible to be
              members of a certain Indian tribe.


      Id. at 12. We cannot agree.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 12 of 21
[7]   The Indian Child Welfare Act (“ICWA”) was enacted “to protect the best

      interests of Indian children and to promote the stability and security of Indian

      tribes and families by the establishment of minimum Federal standards for the

      removal of Indian children from their families[.]” 25 U.S.C.A. § 1902. A party

      who seeks to invoke a provision of the ICWA has the burden to show that the

      Act applies in the proceeding. Thompson v. Elkhart Ofc. of Fam. and Child. (In re

      S.L.H.S.), 885 N.E.2d 603, 612 (Ind. Ct. App. 2008). Following an evidentiary

      hearing, the trial court concluded that the ICWA does not apply here. Thus,

      Mother appeals from a negative judgment, see, e.g., Romine v. Gagle, 782 N.E.2d
369, 376 (Ind. Ct. App. 2003), trans. denied, and she must show that the

      evidence points unerringly to a conclusion different from that reached by the

      trial court, or that the judgment is contrary to law. Wilder-Newland v. Kessinger,

      967 N.E.2d 558, 560 (Ind. Ct. App. 2012), trans. denied.


[8]   Applicability of the ICWA depends on whether the proceeding involves an

      “Indian child,” which is defined as “any unmarried person who is under the age

      of eighteen and is either (a) a member of an Indian tribe or (b) is eligible for

      membership in an Indian tribe and is the biological child of a member of an

      Indian tribe.” 25 U.S.C. § 1903(4). Here, at the conclusion of the termination

      hearing, Mother testified that her “grandma” had recently told her that Mother

      has “Indian heritage,” specifically that Mother has Cherokee heritage. Tr. at

      161. And Mother testified that, accordingly, the Children have “Indian

      heritage,” too. Id. But Mother also testified that her grandmother does not

      have any “involvement” with a Native American tribe, and there is no evidence


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 13 of 21
      that Mother has ever identified as a Native American or has been involved with

      a Native American tribe in any way. Id. Thus, there is no evidence that either

      Mother or the Children are members of a Native American tribe or have any

      “tribal status.” See In re S.L.H.S., 885 N.E.2d at 613. Thus, Mother has failed

      to provide any evidence that the Children are Indian children within the

      purview of the ICWA, and we conclude that the ICWA did not apply to the

      proceedings to terminate Parents’ parental rights to the Children. See id.

      (holding ICWA did not apply despite parents’ allegations that they were

      members of Native American tribes where parents could not prove

      membership).


                                Issue Two: Sufficiency of the Evidence

[9]   We begin our review of this issue by acknowledging that “[t]he traditional right

      of parents to establish a home and raise their children is protected by the

      Fourteenth Amendment of the United States Constitution.” Bailey v. Tippecanoe

      Div. of Fam. & Child. (In re M.B.), 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans.

      denied. However, a trial court must subordinate the interests of the parents to

      those of the child when evaluating the circumstances surrounding a

      termination. Schultz v. Porter Cty. Off. of Fam. & Child. (In re K.S.), 750 N.E.2d
832, 837 (Ind. Ct. App. 2001). Termination of a parent-child relationship is

      proper where a child’s emotional and physical development is threatened. Id.

      Although the right to raise one’s own child should not be terminated solely

      because there is a better home available for the child, parental rights may be



      Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 14 of 21
       terminated when a parent is unable or unwilling to meet his or her parental

       responsibilities. Id. at 836.


[10]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the
                        conditions that resulted in the child’s removal or the
                        reasons for placement outside the home of the
                        parents will not be remedied.

                        (ii) There is a reasonable probability that the
                        continuation of the parent-child relationship poses a
                        threat to the well-being of the child.

                                                        ***

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2) (2018). DCS’s “burden of proof in termination of

       parental rights cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind.

       Dep’t of Child Servs. (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting

       I.C. § 31-37-14-2).


[11]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Off. of

       Fam. & Child. (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 15 of 21
       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Off. of Fam. & Child. (In re L.S.), 717 N.E.2d 204, 208 (Ind.

       Ct. App. 1999), trans. denied.


[12]   Here, in terminating Parents’ parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Off. of Fam. & Child., 839 N.E.2d 143, 147 (Ind. 2005).

       First, we determine whether the evidence supports the findings and, second, we

       determine whether the findings support the judgment. Id. “Findings are clearly

       erroneous only when the record contains no facts to support them either

       directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If

       the evidence and inferences support the trial court’s decision, we must affirm.

       In re L.S., 717 N.E.2d at 208.


[13]   On appeal, Father contends that the trial court erred when it concluded that:

       the conditions that resulted in the Children’s removal and the reasons for their

       placement outside of Mother’s home will not be remedied; there is a reasonable

       probability that the continuation of the parent-child relationships poses a threat

       to the well-being of the Children; and termination is in the Children’s best

       interests. Because the statute is written in the disjunctive, we need not address



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 16 of 21
       the court’s conclusion that continuation of the parent-child relationships poses a

       threat to the Children’s well-being. I.C. § 31-35-2-4(b)(2).


          Conditions that Resulted in the Children’s Removal will not be Remedied

[14]   In determining whether the evidence supports the trial court’s finding that

       Father is unlikely to remedy the reasons for the Children’s removal, we engage

       in a two-step analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d
636, 643 (Ind. 2014). “First, we identify the conditions that led to removal; and

       second, we determine whether there is a reasonable probability that those

       conditions will not be remedied.” Id. (quotations and citations omitted). In the

       second step, the trial court must judge a parent’s fitness to care for his children

       at the time of the termination hearing, taking into consideration evidence of

       changed conditions. Id. However, the court must also “evaluate the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Moore v. Jasper Cty. Dep’t of Child Servs., 894 N.E.2d
218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted). Pursuant to

       this rule, courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment. Id. Moreover, DCS is not

       required to rule out all possibilities of change; rather, it need establish only that

       there is a reasonable probability the parent’s behavior will not change. Id.


[15]   Father contends that “many of the court’s findings are erroneous,” but he

       challenges only the following specific findings: that he failed to maintain

       contact with the Children, the CASA, and the family case manager, and that he
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 17 of 21
       made no attempts to unify his family. Appellant Father’s Br. at 12. In support

       of his contention on this issue, Father first states that “Mother was Father’s sole

       source of communication with the [C]hildren. Once Mother ceased

       communicating with Father and changed her number, Father had no choice but

       to wait for Mother to call so that he could speak to his Children.” Appellant

       Father’s Br. at 13. The undisputed evidence shows that Mother stopped visiting

       the Children in March 2016, so Father has not spoken to the Children since

       then. And Father does not explain why he did not attempt to reach the

       Children by telephone through DCS or by petitioning the trial court for contact.

       Father does not suggest, and there is no evidence, that DCS would have

       thwarted his efforts to talk to the Children at any time.


[16]   As for Father’s inconsistent communication with DCS and the CASA, Father

       asserts that DCS did not let him know there was a problem with the identifying

       information he had provided by fax (it was illegible) in August 2015. Father

       testified that he called DCS “every day for a week” and then stopped calling

       and tried to hire a lawyer. Tr. at 145. Father testified that he did not contact

       DCS again after that time. And Father spoke to the CASA by telephone one

       time, only a few weeks prior to the final hearing. Finally, Father asserts that he

       attempted to reunify his family by buying plane tickets for Mother and the

       Children to travel to Spain. Father’s arguments amount to a request that we

       reweigh the evidence, which we cannot do. Father ignores the evidence that:

       he has not seen either of his Children since before D.E. was born in 2015; he




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 18 of 21
       has not sent his Children cards or letters; and he has not talked to them on the

       telephone since March 2016, at the latest.


[17]   In any event, Father does not challenge the evidence supporting the trial court’s

       conclusion that the reasons for the Children’s removal from Mother’s home will

       not be remedied. The Children were removed from Mother’s care due to

       Mother’s substance abuse and delusions about bedbugs crawling all over the

       Children. At that time, Father was not in the country, and, during the CHINS

       proceeding, Father made no efforts to take custody of the Children. At the time

       of the termination hearing, Mother had not visited the Children for over one

       year, she had failed to complete several court-ordered services, and she had not

       demonstrated sobriety. Father remained out of the country and had not taken

       meaningful steps to seek custody of the Children.


[18]   Father’s arguments on appeal simply seek to have this court disregard the

       evidence most favorable to the trial court’s judgment and instead reweigh the

       evidence in his favor, which we cannot do. We cannot say that the trial court

       clearly erred when it concluded that the conditions that resulted in the

       Children’s removal will not be remedied.


                                                   Best Interests

[19]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t. of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 19 of 21
       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Off. of Fam. & Child., 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child.” In re A.K.,
924 N.E.2d at 224.


[20]   Father contends that termination is not in the Children’s best interests because

       he and Mother are “still married,” and he has expressed “a willingness for

       Mother and [all three] Children to come to Spain to live” and “to help get

       Mother into substance abuse treatment[.]” Appellant Father’s Br. at 18. Again,

       Father’s contentions on this issue amount to nothing more than a request that

       we reweigh the evidence, which, again, we cannot do.


[21]   The undisputed evidence shows that Mother had failed to participate in court-

       ordered services, failed to keep in contact with her family case managers, and

       failed to visit the Children for more than a year at the time of the termination

       hearing. Father has not seen the Children since before D.E.’s birth in 2015 and

       has not communicated with them since March 2016. Father’s Children do not

       know him. The Children need consistent and reliable care, and they need

       permanency. The Children’s CASA testified that removing the Children from

       their foster parents, the only parents they know, would be “traumatic.” Tr. at

       27. And the CASA testified that termination of Father’s parental rights is in the

       Children’s best interests. The totality of the evidence, including Father’s

       historical inability to provide a safe and stable home for the Children and his

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 20 of 21
       failure to maintain contact with the Children, supports the trial court’s

       conclusion that termination of Father’s parental rights is in the Children’s best

       interests.


[22]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-261 | July 24, 2018   Page 21 of 21